FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to papers filed 27 April 2022 in which claims 1, 14, and 17 were amended, claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
	Any previous  objections and/or rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1-28 are under prosecution.
	Information Disclosure Statement
3.	The Information Disclosure Statement filed 27 April 2022 is acknowledged and has been considered.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 



The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	A.	A lid that is “configured to ...” in claims 1 and 23;
B.	A fluid flow unit “configured to provide...,” as found in each of claims 1-3, 5, 7-10, and 24-25; 
C.	An “optical imaging objective “that is configured to…” in claim 14;
D.	A detection unit that is “configured to…” in claims 15 and 18;
E.	A substrate that is “configured to…” in claims 16 and 19;
F.	A sensor that is “configured to…” in claim 21;
G.	A second flow unit that is “configured to…” in claim 26; and
H.	A controller that is “configured to…” in claim 28.
However, none of these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no limiting corresponding structure described in the specification as performing the claimed function (or equivalents thereof).

6.	It is further noted that the claims are drawn to a “system.”  The specification recites a “system” wherein the “system” is defined in terms of structural limitations.  In addition, the claims recite structural limitations of the “system.”   Thus, the “system” is interpreted to encompass any collection of reagents and parts used together that are not necessarily part of a completely integrated single unitary device. Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation on the claimed subject matter.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-6, 8, 11-13, 15-23, and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,512,911 in view of Autrey et al (U.S. Patent No. 5,641,006, published 24 June 1997). 
Both sets of clams are drawn to systems comprising bulk fluid motion, chambers having regions, immobilized analytes, detectors, etc.  Any additional limitations of the ‘911 claims are encompassed by the open claim language “comprising” found in the instant claims.
With respect to instant claims 15-16, it is noted that the ‘911 claims require relative motion between the substrate and the detector; thus, it is obvious that one of the substrate or detector must be movable.
With respect to instant claim 17, it is noted that the ‘911 claims require relative motion between the substrate and the detector, and the instant claims are encompass either linear or non-linear motion; thus, it is obvious that the claim encompasses any type of motion.
The ‘911 claims do not require the detector be in a lid or a fluid flow unit.
However, Autrey et al teach a system having a container lid having a sensor, a fluid flow unit (i.e., a pump) and a controller (i.e., instant claim 28) and that the fluid comprises air (Abstract).  Autrey et al further teach a second sensor (i.e., claim 21; column 4, lines 14-20), as well as chambers (i.e., containers) that slide out (column 3, lines 40-60), and thus the chamber moves relative to said lid (i.e., claim 23).  Autrey et al further teach a channel (column 7).
With respect to the channel of claim 1 and the limitations of claims 11, 13, and 18, it is noted that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.  Thus, any arrangement of the claimed parts is an obvious variant of the arrangement of the parts of the cited prior art.
In addition, MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
It is noted that claim 19 refers to the substrate, which is not actually part of the claimed system.  Thus, the structural requirements of the substrate are non-limiting.
 Autrey et al teach the system has the added advantage of being an automated liquid system which allows liquids to be replaced easily (column 2, lines 20-30).  Thus, Autrey et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the ‘911 claims with the teachings of Autrey et al to arrive at the instantly claimed systems with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in systems having the added advantage of allowing liquids to be replaced easily as explicitly taught by Autrey et al (column 2, lines 20-30).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Autrey et al could have been applied to the ‘911 claims with predictable results because the known techniques of Autrey et al predictably result in structures useful for fluid manipulations.






9. 	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,512,911 in view of Autrey et al (U.S. Patent No. 5,641,006, published 24 June 1997) as applied to claim 11 above, and further in view of Montes Usategui et al (U.S. Patent Application Publication No. US 2012/0068059 A1, published 22 March 2012; hereafter “Montes”).
	Regarding claim 14, the system of claim 11 is discussed above.
	Neither the ‘911 claims nor Autrey et al teach an immersible objective.
	However, Montes teaches immersible objectives have the added advantage of allowing thicker microfluidic chambers (paragraph 0051).  Thus, Montes teaches the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the ‘911 claims in view of Autrey et al with the teachings of Montes to arrive at the instantly claimed systems with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in systems having the added advantage of allowing thicker microfluidic chambers as explicitly taught by Montes (paragraph 0051).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Montes could have been applied to the ‘911 claims in view of Autrey et al with predictable results because the known techniques of Montes predictably result in detectors useful for fluid chambers.


10. 	Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,512,911 in view of Autrey et al (U.S. Patent No. 5,641,006, published 24 June 1997) as applied to claim 11 above, and further in view of Anderson et al (U.S. Patent Application Publication No. US 2002/0022261 A1, published 21 February 2002).
	Regarding claim 14, the system of claim 11 is discussed above.
	Neither the ‘911 claims nor Autrey et al teach a negative pressure.
	However, Anderson et al teach pumps that create negative pressure, which have the added advantage of allowing mixing without additional mixing components (paragraph 0180).  Thus, Anderson teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the ‘911 claims in view of Autrey et al with the teachings of Anderson et al to arrive at the instantly claimed systems with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in systems having the added advantage of allowing mixing without additional mixing components as explicitly taught by Anderson et al (paragraph 0180).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Anderson could have been applied to the ‘911 claims in view of Autrey et al with predictable results because the known techniques of Anderson et al predictably result in fluid flow units useful for fluid chambers.


11.	Claims 1-6, 11-15, 17-23, 25, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 134-153 of copending Application No. 17/336,377 in view of Autrey et al (U.S. Patent No. 5,641,006, published 24 June 1997) based on the citations and rationale discussed above.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of clams are drawn to systems comprising bulk fluid motion, chambers having regions, immobilized analytes, detectors, etc.  Any additional limitations of the ‘377 claims are encompassed by the open claim language “comprising” found in the instant claims.
It is reiterated that any arrangement of the claimed parts is an obvious variant of the arrangement of the parts of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
12.	Claims 7, 9-10, 24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
13.	Applicant's arguments filed 27 April 2022 have been fully considered but they are not persuasive for the reasons discussed below.
A.	Applicant argues on pages 5-9 of the Remarks that all of the limitations cited as having generic placeholder have a sufficiently definite meaning to one skilled in the art.
However, Applicant has presented no evidence in support of the assertions regarding the knowledge of the ordinarily skilled artisan.  Applicant is again reminded that counsel’s arguments cannot take place of evidence in the record.
The Response above should not be construed as an invitation to file an after final declaration.  
	In addition, it is reiterated that none of these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no limiting corresponding structure described in the specification as performing the claimed function (or equivalents thereof).  Thus, the claimed limitations are broadly interpreted as any structural element capable of performing the claimed function.
B.	Applicant states on pages 9-10 of the Remarks that a terminal disclaimer has been filed.
However, no terminal disclaimer has been filed, and the double patenting rejections are therefore maintained for the reasons discussed.
Conclusion
14.	No claim is allowed.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
16.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634

/Robert T. Crow/Primary Examiner, Art Unit 1634